McEWEN, Judge,
dissenting:
If the quality of mercy may not be strained — then why must the process of expungement? The life led by appellant for the past thirty years has been so exemplary that the membership of the Board of Pardons recommended that appellant receive earthly forgiveness. The Governor of this great Commonwealth agreed and granted appellant a pardon. It is not for the bookkeeper to thwart the clemency decreed by the Governor of Pennsylvania.
Logic, as well, compels expungement. Were appellant a young man who had been arrested for robbery but acquitted, expungement of his arrest record would be routine. The pardon he has received might even be considered a more compelling factor than an acquittal for the obvious implication of a pardon is that the individual is worthy, a conclusion that does not necessarily follow upon an acquittal.
The distinguished members of the majority, in a fine expression of view, correctly opined that the prior decisions of this Court require rejection of the petition for expungement. Our eminent colleague, Judge J. Sydney Hoffman, however, provided in his dissent in Commonwealth v. Homison, 253 Pa.Super. 486, 385 A.2d 443 (1978), a careful and compelling discourse on why, in situations such as confront us here, the record of a petition should be expunged.
*471I can do no better than to rely upon the logic and echo the reasons there expressed as I dissent from the decision of the majority to affirm the rejection of the petition of appellant to expunge the record of his misdeed of thirty-two years past.